Citation Nr: 1437490	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-20 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a left knee disorder. 

4.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran filed a timely notice of disagreement in May 2009 and he was provided a Statement of the Case (SOC) in January 2010.  Then, in March 2010, he filed his substantive appeal, VA Form 9.  Finally, the RO issued a Supplemental SOC in August 2012.  

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including the March 2013 hearing transcript, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of service connection for tinnitus, bilateral hearing loss, a left knee disability, and a right knee disability, to include as secondary to the left knee.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

Tinnitus Bilateral Hearing Loss

The Veteran seeks service connection for tinnitus and hearing loss on a direct basis; he contends his tinnitus and bilateral hearing loss resulted from his noise exposure during service.  He has continually reported that he started experiencing tinnitus in service after being exposed to loud noise without the aid of hearing protection.  The Veteran testified at his hearing that he complained of hearing problems while he was in the military.  The Veteran's entrance examination that was provided in March 1974 and his separation examination that was provided in September 1977, both showed normal hearing, and there was no indication that the Veteran complained of tinnitus.  

The Veteran's post-service VA records are silent for complaints of hearing loss or tinnitus.  However, the Board notes that the Veteran testified during his hearing that he sought treatment for hearing loss and tinnitus within one year of discharge from the military.  He also explained that his medical records dated before 1980 were lost due to a hurricane, but he said that he had records from 1980 that were not destroyed.  During his hearing, the Veteran and his representative indicated that they would be associated with the Veteran's claims file.  Additionally, the Veteran contended that he has sought and received treatment for his hearing problems from a VA physician.  However, none of these records are associated with the claims file and nothing in the file indicates that there have been attempts to obtain such records.  It is unclear whether the Veteran sought treatment solely from VA or whether he also received private treatment for his hearing loss.  Therefore, a remand is required to identify and obtain these records and associate them with the record.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).  

Then, if and only if the records are obtained, the RO should obtain an addendum opinion that considers all of the additional evidence of record to determine whether or not the Veteran's tinnitus or bilateral hearing loss is related to service.  

Bilateral Knee Disorders

The Veteran contends that he is entitled to service connection for a left knee disability due to an injury he sustained in service.  Additionally, he is seeking service connection for a right knee disability, to include as secondary to the left knee disability.  

The Veteran has been diagnosed with degenerative arthritis of his left and right knees, as determined by X-ray findings that were discussed during the Veteran's July 2012 VA examination.  However, the July 2012 examiner found that the Veteran's bilateral knee disabilities are less likely than not due to service.  In his rationale, he stated that the Veteran had "minimal" problems during military service and "has walked for 30+" years as a letter carrier and has the same X-ray changes, degenerative joint disease, in both knees.  

The Board notes that the Veteran's service treatment records indicate that he injured his left knee while in service.  During his hearing, the Veteran testified that he fell down while repelling with "a lot of weight," running, and jumping.  The Veteran also stated that he sought treatment from the corpsman at that time.  He reported that he was provided medication to alleviate the pain, instructed to ice the injured area, and was put on "light duty."  The Veteran additionally reported that he injured his knee one other time while on active duty and that he was given the same instructions.  At his separation examination in September 1977, the Veteran noted, under his own signature, that he had experienced left knee pain for 4 months.  

The Veteran has testified that he sought treatment for his left knee disability within two months after service.  He stated that the doctor told him he had a meniscus tear.  Unfortunately, as noted above, the Veteran has stated that his treatment records from before 1980 were destroyed in a hurricane.  However, he has reported that he has records dating from 1980, which document the treatment he sought for his knees.  Additionally, a private treatment note from February 2013 indicates that the Veteran was evaluated in 1990 for his knee condition.  Finally, the Veteran also testified that he is currently being treated for his knee conditions, and that his physician has provided a positive nexus between the Veteran's in-service injury and his current disabilities.  The Board notes that none of these records have been associated with the file.  Thus, the RO shall make appropriate efforts to locate these documents and add them to the record.  

Then, if and only if the records are obtained, the RO should obtain an addendum opinion that considers all of the additional evidence of record to determine whether the Veteran's left knee disability is related to service, to include the knee injury he reported.  The examiner shall also opine as to whether the Veteran's right knee disability is related to service, to include the left knee disability (if the left knee disability is found to be causally related to service).  

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for tinnitus, hearing loss, or his knee disabilities.  Specifically, the RO should attempt to identify and locate the records the Veteran discussed during his hearing, dated from the 1980s, as well as any record of knee treatment from 1990, as referenced by the February 2013 private treatment note.  All attempts to procure the treatment records should be documented in the claims file.  If the AMC/RO cannot obtain the records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

In addition, obtain all relevant ongoing VA treatment records.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  If and only if the requested records are located and associated with the claims file, obtain an addendum opinion from the examiner who conducted the July 2012 VA audiological examination, if available.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  If the requested records are not obtained, no additional opinion is required.

The VA examiner should thoroughly review the Veteran's VA claims file, to include any additional records obtained in conjunction with this remand, as well as a complete copy of this remand in conjunction with the examination. The VA examiner should note that this action has been accomplished in the VA examination report.  

Specifically the examiner should provide the following information: 

a) Is it at least as likely as not (i.e., a 50 percent probability or greater) that hearing loss is related to, had its onset during, or was manifested within one year of the Veteran's period of active duty?

b) Is it at least as likely as not (i.e., a 50 percent probability or greater) that tinnitus is related to or had its onset during the Veteran's period of active duty?

3.  If and only if the requested records are located and associated with the claims file, obtain an addendum opinion from the examiner who conducted the July 2012 VA joints examination, if available.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  If the requested records are not obtained, no additional opinion is required.

The VA examiner should thoroughly review the Veteran's VA claims file, to include any additional records obtained in conjunction with this remand, as well as a complete copy of this remand in conjunction with the examination. The VA examiner should note that this action has been accomplished in the VA examination report.  

Specifically the examiner should provide the following information: 

a) Is it at least as likely as not (i.e., a 50 percent probability or greater) that any current left knee disability is etiologically related to any incidents of the Veteran's period of active service, including the Veteran's complaints of left knee pain from service?

b) Is it at least as likely as not (i.e., a 50 percent probability or greater) that any current right knee disability is etiologically related to any incidents of the Veteran's period of active service, including the Veteran's complaints of left knee pain from service?

4. After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



